Exhibit 10.1


AGREEMENT AND PLAN OF MERGER
 
by and among
 
SOUTHERN ENERGY HOMES, INC.
 
T MERGER SUB, INC.
 
and
 
CAVALIER HOMES, INC.
 
June 14, 2009
 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I THE MERGER
1
1.1
The Merger
1
1.2
Effective Time
2
1.3
Closing
2
1.4
Directors and Officers of the Surviving Corporation
2
1.5
Stockholders’ Meeting
2
ARTICLE II CONVERSION OF SECURITIES
3
2.1
Conversion of Capital Stock
3
2.2
Exchange of Certificates
3
2.3
Dissenting Shares
5
2.4
Company Option Plans; Equity Based Awards
5
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
3.1
Corporate Organization
6
3.2
Capitalization
7
3.3
Authority
8
3.4
Consents and Approvals; No Violations
8
3.5
SEC Reports and Financial Statements
9
3.6
Absence of Certain Changes
9
3.7
No Undisclosed Liabilities
10
3.8
Internal Controls and Procedures
10
3.9
Legal Proceedings
10
3.10
Compliance with Applicable Law
11
3.11
Company Information
11
3.12
Employee Matters
11
3.13
Environmental Matters
12
3.14
Takeover Statutes
13
3.15
Properties
13
3.16
Tax Returns and Tax Payments
13
3.17
Intellectual Property
14
3.18
Identified Agreements
14


 
 
- i -

--------------------------------------------------------------------------------

 



3.19
Insurance
14
3.20
Board Recommendation
14
3.21
Opinion of Financial Advisor
15
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
15
4.1
Corporate Organization
15
4.2
Authority
15
4.3
Consents and Approvals; No Violation
15
4.4
Broker’s Fees
16
4.5
Merger Sub’s Operation
16
4.6
Parent or Merger Sub Information
16
4.7
Merger Consideration
16
4.8
Stock Ownership
16
ARTICLE V COVENANTS
17
5.1
Conduct of Businesses Prior to the Effective Time
17
5.2
No Solicitation
18
5.3
Publicity
20
5.4
Notification of Certain Matters
20
5.5
Access to Information
20
5.6
Further Assurances
21
5.7
Indemnification
22
5.8
Employee Benefit Plans
23
5.9
Additional Agreements
24
ARTICLE VI CONDITIONS TO THE MERGER
24
6.1
Conditions to Each Party’s Obligation To Effect the Merger
24
6.2
Conditions to Obligations of Parent and Merger Sub to Effect the Merger
24
6.3
Conditions to Obligations of the Company to Effect the Merger
25
6.4
Frustration of Closing Conditions
25
ARTICLE VII TERMINATION
26
7.1
Termination
26
7.2
Effect of Termination
27
7.3
Termination Fee; Expenses
27
ARTICLE VIII MISCELLANEOUS
28


 
 
- ii -

--------------------------------------------------------------------------------

 



8.1
Amendment and Modification
28
8.2
Extension; Waiver
28
8.3
Nonsurvival of Representations and Warranties
28
8.4
Notices
28
8.5
Counterparts
29
8.6
Entire Agreement; Third Party Beneficiaries
29
8.7
Severability
30
8.8
Governing Law
30
8.9
Assignment
30
8.10
Headings; Interpretation
30
8.11
Enforcement
30




 
 
- iii -

--------------------------------------------------------------------------------

 

TABLE OF DEFINED TERMS




DEFINED TERM
PAGE OR SECTION #
“Acquisition Agreement”
5.2(b)
“Agreement”
1
“Cavalier Homes, Inc.
1.1
“Certificate of Merger”
1.2
“Certificates”
2.2(b)
“Closing Date”
1.3
“Closing”
1.3
“Code”
2.2(e)
“Company”
1
“Company Benefit Plans”
3.12(a)
“Company Bylaws”
3.1
“Company Charter”
3.1
“Company Common Stock”
1
“Company Disclosure Schedule”
3.2
“Company Employees”
5.8
“Company Material Adverse Effect”
3.1
“Company Preferred Stock”
3.2
“Company SEC Documents”
3.5
“Company Stock Option Plans”
2.4(a)
“Company Stock Options”
2.4(a)
“Company Stockholder Approval”
3.3(a)
“DGCL”
1.1
“Dissenting Shares”
2.3
“Effective Time”
1.2
“Environmental Laws”
3.13
“Equity Based Awards”
2.4(b)
“Equity Based Plans”
2.4(b)
“ERISA Affiliate”
3.12(a)
“ERISA”
3.12(a)
“Exchange Act”
3.4(a)
“Final Order”
7.1(b)(i)




 
 
- iv -

--------------------------------------------------------------------------------

 



DEFINED TERM
PAGE OR SECTION #
“Financial Advisor”
1.5(a)(iii)
“GAAP”
3.1
“Governmental Entity”
3.4(a)
“Indemnified Liabilities”
5.7(a)
“Indemnified Parties”
5.7(a)
“Liens”
3.2(b)
“Material Adverse Effect”
3.1
“Merger Consideration”
1
“Merger Sub Common Stock”
2.1
“Merger Sub”
1
“Merger”
1
“Parent”
1
“Paying Agent”
2.2(a)
“Proxy Statement”
1.5(a)(ii)
“Representatives”
5.5(c)
“SEC”
1.5(a)(ii)
“Secretary of State”
1.2
“Securities Act”
3.4(a)
“Shares”
1
“Special Meeting”
1.5(a)(i)
“Subsidiary”
3.1
“Superior Proposal”
5.2(e)(ii)
 “Surviving Corporation”
1.1
“Takeover Proposal”
5.2(e)(i)
“Tax Return”
3.16
“Taxes”
3.16
“Termination Fee”
7.3






 
 
- v -

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER




AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of June 14, 2009, by
and among Southern Energy Homes, Inc., a Delaware corporation (“Parent”), T
Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), and Cavalier Homes, Inc., a Delaware corporation (the
“Company”).
 
WHEREAS, the Board of Directors of Parent, the Board of Directors of Merger Sub,
and the Board of Directors of the Company have approved, and determined that it
is advisable and in the best interests of their respective companies and
stockholders to consummate, the merger of Merger Sub with and into the Company
(the “Merger”), with the Company as the surviving corporation in the Merger,
upon and subject to the terms and conditions set forth in this Agreement,
pursuant to which the shares of Common Stock, par value $.10 per share, of the
Company (the “Shares” or the “Company Common Stock”) issued and outstanding
immediately prior to the Effective Time (as defined in Section 1.2), other than
Shares described in Section 2.1(b) and any Dissenting Shares (as defined in
Section 2.3), will be converted into the right to receive $2.75 per Share in
cash (the “Merger Consideration”); and
 
WHEREAS, the Company, Parent and Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and the other transactions contemplated hereby; and
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:
 
ARTICLE I
 
THE MERGER
 
1.1           The Merger
 
 Subject to the terms and conditions of this Agreement and the provisions of the
Delaware General Corporation Law (the “DGCL”), at the Effective Time, the
Company and Merger Sub shall consummate the Merger, pursuant to which (a) Merger
Sub shall be merged with and into the Company and the separate corporate
existence of Merger Sub shall thereupon cease, (b) the Company shall be the
successor or surviving corporation in the Merger (the “Surviving Corporation”)
under the name “Cavalier Homes, Inc.” and shall continue to be governed by the
laws of the State of Delaware, and (c) the separate corporate existence of the
Company with all its rights, privileges, immunities, powers, franchises,
liabilities and obligations shall continue unaffected by the Merger.  The
certificate of incorporation and bylaws of Merger Sub as in effect at the
Effective Time shall be the certificate of incorporation and bylaws of the
Surviving Corporation, provided that Article First of the certificate of
incorporation of the Surviving Corporation shall be amended to read in its
entirety as follows:  “FIRST.  The name of the Corporation is Cavalier Homes,
Inc.”  The Merger shall have the effects set forth in the DGCL.
 

 
 
- 1 -

--------------------------------------------------------------------------------

 

1.2           Effective Time
 
Parent, Merger Sub, and the Company shall cause an appropriate Certificate of
Merger (the “Certificate of Merger”) to be executed and filed on the date of the
Closing (as defined in Section 1.3) (or on such other date as Parent and the
Company may agree) with the Secretary of State of the State of Delaware (the
“Secretary of State”) as provided in the DGCL.  The Merger shall become
effective on the date on which the Certificate of Merger has been duly filed
with the Secretary of State or such later time as is agreed upon by the parties
and specified in the Certificate of Merger, and such time is hereinafter
referred to as the “Effective Time.”
 
1.3           Closing
 
The closing of the Merger (the “Closing”) shall take place at 10:00 a.m. on the
first business day after satisfaction or waiver of all of the conditions set
forth in Article VI hereof (the “Closing Date”), at, or directed from, the
offices of Parent, 144 Corporate Way, Addison, Alabama 35540, unless another
date or place is agreed to in writing by the parties hereto.
 
1.4           Directors and Officers of the Surviving Corporation
 
The directors and officers of Merger Sub immediately prior to the Effective Time
shall, from and after the Effective Time, be the directors and officers of the
Surviving Corporation until their successors shall have been duly elected or
appointed or qualified or until their earlier death, resignation or removal in
accordance with the Surviving Corporation’s certificate of incorporation and
bylaws.
 
1.5           Stockholders’ Meeting
 
(a)           The Company, acting through its Board of Directors, shall, in
accordance with applicable law:
 
(i)           duly call, give notice of, convene and hold a special meeting of
its stockholders for the purpose of considering and taking action upon this
Agreement (the “Special Meeting”) as soon as practicable following the date
hereof;
 
(ii)           prepare and file with the United States Securities and Exchange
Commission (the “SEC”), as soon as reasonably practicable (but in no event later
than ten business days after the date hereof), a preliminary proxy statement
relating to the Merger and this Agreement and use its reasonable efforts (x) to
obtain and furnish the information required to be included by the federal
securities laws (and the rules and regulations thereunder) in the Proxy
Statement (as hereinafter defined) and, after consultation with Parent, to
respond promptly to any comments made by the SEC with respect to the preliminary
proxy statement and, as soon as practicable thereafter, to cause a definitive
proxy statement (the “Proxy Statement”) to be mailed to its stockholders and
(y) to obtain the necessary approvals of the Merger and this Agreement by its
stockholders as soon as practicable; and
 
(iii)           include in the Proxy Statement (1) the recommendation of the
Board that stockholders of the Company vote in favor of the approval of the
Merger and the adoption of this Agreement, unless such recommendation has been
withdrawn, or as such recommendation has been modified or amended, in each case
in accordance with Section 5.2, and (2) the opinion of Avondale Partners, LLC
(the “Financial Advisor”) described in Section 3.21.
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

(b)           Parent shall provide the Company with the information concerning
Parent and Merger Sub required to be included in the Proxy Statement.  Parent
shall vote, or cause to be voted, all of the Shares (if any) then owned by it,
Merger Sub or any of its other subsidiaries and affiliates in favor of the
approval of the Merger and the adoption of this Agreement.
 
ARTICLE II
 
CONVERSION OF SECURITIES
 
2.1           Conversion of Capital Stock
 
As of the Effective Time, by virtue of the Merger and without any action on the
part of the holders of any shares of Company Common Stock or of the common
stock, par value $.0l per share, of Merger Sub (the “Merger Sub Common Stock”):
 
(a)           Merger Sub Common Stock.  Each issued and outstanding share
of  Merger Sub Common Stock shall be converted into and become one validly
issued, fully paid and nonassessable share of common stock, par value $.10 per
share, of the Surviving Corporation.
 
(b)           Cancellation of Treasury Stock and Parent-Owned Stock.  All shares
of Company Common Stock that are owned by the Company as treasury stock, all
shares of Company Common Stock owned by any subsidiary of the Company and any
shares of Company Common Stock owned by Parent, Merger Sub or any other wholly
owned subsidiary of Parent shall be canceled and retired and shall cease to
exist and no consideration shall be delivered in exchange therefor.
 
(c)           Conversion of Shares.  Each issued and outstanding share of
Company Common Stock, other than Shares to be canceled in accordance with
Section 2.1(b) hereof and any Dissenting Shares (as defined in Section 2.3
hereof), shall be converted into the right to receive the Merger Consideration
in cash, without interest, payable to the holder thereof upon surrender of the
certificate formerly representing such share of Company Common Stock in the
manner provided in Section 2.2 hereof.  All such shares of Company Common Stock,
when so converted, shall no longer be outstanding and shall automatically be
canceled and retired and shall cease to exist, and each holder of a certificate
representing any such Shares shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration therefor upon the
surrender of such certificate in accordance with Section 2.2 hereof, without
interest.
 
2.2           Exchange of Certificates
 
(a)           Paying Agent.  Prior to the Effective Time, Parent shall designate
a bank or trust company (the “Paying Agent”) reasonably acceptable to the
Company to make the payments of the funds to which holders of shares of Company
Common Stock shall become entitled pursuant to Section 2.1(c) hereof.  When and
as needed, Parent shall deposit or cause to be deposited with the Paying Agent
such funds in trust for the benefit of holders of shares of Company Common Stock
for exchange in accordance with Section 2.1, for timely payment hereunder.  Such
funds shall be invested by the Paying Agent as directed by Parent.  Any net
 

 
 
- 3 -

--------------------------------------------------------------------------------

 

profit resulting from, or interest or income produced by, such investments will
be payable to Parent.
 
(b)           Exchange Procedures.  As promptly as practicable after the
Effective Time but in no event more than ten days thereafter, Parent shall cause
the Paying Agent to mail to each holder of record of a certificate or
certificates, which immediately prior to the Effective Time represented
outstanding shares of Company Common Stock (the “Certificates”), whose shares
were converted pursuant to Section 2.1(c) into the right to receive the Merger
Consideration, (i) a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the Certificates shall pass,
only upon delivery of the Certificates to the Paying Agent and shall be in such
form and have such other provisions as Parent and the Surviving Corporation may
reasonably specify) and (ii) instructions for use in effecting the surrender of
the Certificates in exchange for payment of the Merger Consideration.  Upon
surrender of a Certificate for cancellation to the Paying Agent, together with
such letter of transmittal, duly executed, the holder of such Certificate shall
be entitled to receive in exchange therefor the Merger Consideration (subject to
subsection (e) of this Section 2.2) multiplied by the number of shares of
Company Common Stock formerly represented by such Certificate and the
Certificate so surrendered shall forthwith be canceled.  If payment of the
Merger Consideration is to be made to a person other than the person in whose
name the surrendered Certificate is registered, it shall be a condition of
payment that the Certificate so surrendered shall be properly endorsed or shall
be otherwise in proper form for transfer and that the person requesting such
payment shall have paid any transfer and other taxes required by reason of the
payment of the Merger Consideration to a person other than the registered holder
of the Certificate surrendered or shall have established to the satisfaction of
the Surviving Corporation that such tax either has been paid or is not
applicable.  Each Certificate shall be deemed at any time after the Effective
Time to represent only the right to receive the Merger Consideration in cash as
contemplated by this Section 2.2.
 
(c)           Transfer Books; No Further Ownership Rights in Company Common
Stock.  At the Effective Time, the stock transfer books of the Company shall be
closed and thereafter there shall be no further registration of transfers of
shares of Company Common Stock on the records of the Company.  From and after
the Effective Time, the holders of Certificates evidencing ownership of shares
of Company Common Stock outstanding immediately prior to the Effective Time
shall cease to have any rights with respect to such Shares, except as otherwise
provided for herein or by applicable law.  If, after the Effective Time,
Certificates are presented to the Surviving Corporation for any reason, they
shall be canceled and exchanged for Merger Consideration in the proper amount of
cash as provided in this Article II.
 
(d)           Return of Funds; No Liability.  At any time following the first
anniversary after the Effective Time, Parent or the Surviving Corporation shall
be entitled to require the Paying Agent to deliver to it any funds (including
any interest received with respect thereto) that had been deposited with the
Paying Agent and that have not been disbursed to holders of Certificates
(subject to abandoned property, escheat or other similar laws).  Notwithstanding
the foregoing, none of Parent, the Surviving Corporation nor the Paying Agent
shall be liable to any holder of a Certificate for Merger Consideration
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar law.
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

(e)           Withholding Taxes.  Parent, the Surviving Corporation and the
Paying Agent shall be entitled to deduct and withhold from the consideration
otherwise payable to a holder of Shares pursuant to the Merger such amounts as
Parent, the Surviving Corporation or the Paying Agent is required to deduct and
withhold with respect to the making of such payment under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder
(the “Code”) or any provision of state, local or foreign tax law.  To the extent
amounts are so withheld by Parent, the Surviving Corporation or the Paying
Agent, the withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the holder of the Shares in respect of which the
deduction and withholding was made.
 
2.3           Dissenting Shares
 
Notwithstanding any provision of this Agreement to the contrary, if and to the
extent required by the DGCL, shares of Company Common Stock that are issued and
outstanding immediately prior to the Effective Time and that are held by holders
of such shares of Company Common Stock who have properly exercised appraisal
rights with respect thereto (the “Dissenting Shares”) in accordance with Section
262 of the DGCL, shall not be exchangeable for the right to receive the Merger
Consideration, and holders of such Dissenting Shares shall be entitled to
receive payment of the appraised value of such Dissenting Shares in accordance
with the provisions of Section 262 of the DGCL unless and until such holders
fail to perfect or effectively withdraw or otherwise lose their rights to
appraisal and payment under the DGCL.  If, after the Effective Time, any such
holder fails to perfect or effectively withdraws or loses such right, such
Dissenting Shares shall thereupon be treated as if they had been converted into
and had become exchangeable for, at the Effective Time, the right to receive the
Merger Consideration, without any interest thereon.  Notwithstanding anything to
the contrary contained in this Section 2.3, if this Agreement is terminated
prior to the Effective Time, then the right of any stockholder to be paid the
fair value of such stockholder’s Dissenting Shares pursuant to Section 262 of
the DGCL shall cease.  The Company shall give Parent (i) prompt notice of any
demands received by the Company for appraisal of Dissenting Shares, withdrawals
of such demands and any other instruments served pursuant to the DGCL that are
received by the Company, and (ii) the opportunity to direct all negotiations and
proceedings with respect to demands for appraisal under the DGCL.  The Company
shall not, except with the prior written consent of Parent, make any payment
with respect to any demands for appraisal or offer to settle or settle any such
demands.
 
2.4           Company Option Plans
 
(a)           Immediately prior to the Effective Time, all options to purchase
shares of Company Common Stock (the “Company Stock Options”) granted under the
Cavalier Homes, Inc. 2005 Non-Employee Directors Stock Option Plan and the
Cavalier Homes, Inc. 2005 Incentive Compensation Plan, each as amended through
the date hereof  and any other plan, arrangement or agreement that provide for
the grant of Company Stock Options (the “Company Stock Option Plans”) shall be
cancelled by the Company and shall no longer be outstanding thereafter. In
consideration for such cancellation, the holder thereof shall thereupon be
entitled to receive, immediately prior to the Effective Time, a cash payment
from the Company in respect of such cancellation in an amount (if any) equal to
the product of (x) the number of shares of Company Common Stock subject to such
Company Stock Option (whether or not vested at the time of such cancellation)
and (y) the excess, if any, of the Merger Consideration over the
 

 
 
- 5 -

--------------------------------------------------------------------------------

 

exercise price per share of Company Common Stock subject to such Company Stock
Option, reduced by any income or employment tax required to be withheld with
respect to such payment.
 
(b)           Prior to the Effective Time, Parent and the Company shall use
their respective reasonable efforts to establish a procedure to effect the
surrender of the Company Stock Options contemplated by this Section 2.4. Prior
to the Effective Time, the Board of Directors (or, if appropriate, any committee
thereof), will adopt appropriate resolutions and take such other actions
necessary or appropriate to provide that (i) the Company Stock Option Plans and
all awards issued thereunder (including, without limitation, the Company Stock
Options) will terminate immediately prior to the Effective Time and (ii) the
provisions in any other plan, program, arrangement or agreement providing for
the issuance or grant of any other interest in respect of the equity of the
Company shall be of no further force or effect and shall terminate as of
immediately prior to the Effective Time. Prior to the Closing, the Company shall
take all necessary and appropriate actions to give effect to, and accomplish,
the transactions contemplated by this Section 2.4 immediately prior to the
Effective Time.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Parent and Merger Sub as follows:
 
3.1           Corporate Organization
 
Each of the Company and its subsidiaries is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite corporate power and authority to own or lease
all of its properties and assets and to carry on its business as it is now being
conducted.  Each of the Company and its subsidiaries is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not reasonably be
expected to have, individually or when aggregated with all other such failures,
a Material Adverse Effect (as defined below) on the Company (“Company Material
Adverse Effect”).  The copies of the Certificate of Incorporation and Bylaws of
the Company (the “Company Charter” and “Company Bylaws”), and the copies of the
Certificate of Incorporation and Bylaws or similar organizational documents of
each Company subsidiary, in each case in the form delivered to Merger Sub and
Parent, are true, complete and correct copies of such documents as in effect as
of the date of this Agreement.  As used in this Agreement, the term “Material
Adverse Effect” means, with respect to the Company, on the one hand, or Parent,
on the other hand, a material adverse effect on (i) the ability of the Company,
on the one hand, or Parent and Merger Sub, on the other hand, to consummate the
transactions contemplated hereby, or (ii) the business, results of operations,
properties, assets, liabilities or financial condition of such party and its
subsidiaries, taken as a whole, except to the extent such material adverse
effect under this clause (ii) results from (A) any changes in general United
States or global economic conditions, (B) any changes in general economic
conditions in industries in that such party and its subsidiaries operate, which
changes do not affect such party disproportionately relative to other entities
operating in such industries, or (C) any decline in the market price of the
common stock of such party.  For purposes of analyzing whether any state of
facts, change, development, effect, occurrence or condition has
 

 
 
- 6 -

--------------------------------------------------------------------------------

 

resulted in a Company Material Adverse Effect, Parent and Merger Sub will not be
deemed to have knowledge of any state of facts, change, development, effect,
occurrence or condition relating to the Company or its subsidiaries unless it is
disclosed in the Company’s SEC Documents (as defined in Section 3.5 or the
Company Disclosure Schedule (as defined in Section 3.2(a).   As used in this
Agreement, the word “subsidiary” when used with respect to any party means any
corporation, partnership or other organization, whether incorporated or
unincorporated, (i) of which at least a majority of the securities or other
interests having by their terms voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly beneficially owned
or controlled by such party or by any one or more of its subsidiaries, or by
such party and one or more of its subsidiaries, or (ii) that would be required
to be consolidated in such party’s financial statements under generally accepted
accounting principles as adopted (whether or not yet effective) in the United
States (“GAAP”).
 
3.2           Capitalization
 
(a)           The authorized capital stock of the Company consists of 50,000,000
shares of Company Common Stock, par value $.10 per share, 300,000 shares of
preferred stock (the “Company Preferred Stock”), par value $0.01 per share, and
200,000 shares of Series A Junior Participating Preferred Stock, par value $0.01
per share.  At the date hereof, there were (i) 17,598,830 shares of Company
Common Stock issued and outstanding, (ii) 477,998 shares of Company Common Stock
issuable upon the exercise of outstanding Company Stock Options (whether or not
presently exercisable) pursuant to the Option Plans, (iii) no shares of Company
Preferred Stock outstanding, and (iv) no shares of Series A Junior Participating
Preferred Stock outstanding.  All of the issued and outstanding shares of
Company Stock have been, and any shares of Company Common Stock issued upon the
exercise of Company Stock Options will be, duly authorized and validly issued
and are or will be fully paid, nonassessable and free of preemptive
rights.  Except as set forth above or in Section 3.2(a) of the Company’s
disclosure schedule delivered to Parent concurrently with the execution of this
Agreement (the “Company Disclosure Schedule”), as of the date hereof, there are
not, and as of the Effective Time there will not be, any outstanding securities,
options, warrants, calls, rights, commitments, agreements, derivative contracts,
forward sale contracts or undertakings of any kind to which the Company or any
of its subsidiaries is a party, or by which the Company or any of its
subsidiaries is bound, obligating the Company or any of its subsidiaries to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other voting securities of the Company or of any
subsidiary of the Company or obligating the Company or any subsidiary of the
Company to issue, grant, extend or enter into any such security, option,
warrant, call, right, commitment, agreement, derivative contract, forward sale
contract or undertaking, or obligating the Company to make any payment based on
or resulting from the value or price of the Company Common Stock or of any such
security, option, warrant, call, right, commitment, agreement, derivative
contract, forward sale contract or undertaking.  There are no outstanding
contractual obligations of the Company or any of its subsidiaries to repurchase,
redeem or otherwise acquire any shares of capital stock of the Company or any of
its subsidiaries.
 
(b)           Except as disclosed in Section 3.2(b) of the Company disclosure
Schedule, the Company owns, directly or indirectly, all of the issued and
outstanding shares of capital stock or other ownership interests of each of its
subsidiaries, free and clear of any liens, charges,
 

 
 
- 7 -

--------------------------------------------------------------------------------

 

encumbrances, adverse rights or claims and security interests whatsoever
(“Liens”), and all of such shares are duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights.
 
(c)           Disclosed in Section 3.2(c) of the Company Disclosure Schedule is
a true and complete list of all outstanding Company Stock Options, the exercise
price therefor, and the holder thereof.
 
3.3           Authority
 
(a)           The Company has all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby, subject to obtaining the approval of holders of a majority
of the outstanding shares of Company Common Stock (the “Company Stockholder
Approval”) prior to the consummation of the Merger in accordance with Section
251 of the DGCL.  The Company Stockholder Approval is the only vote of the
holders of any class or series of the Company’s securities necessary to approve
this Agreement, the Merger and the other transactions contemplated hereby.  The
execution, delivery and performance by the Company of this Agreement, and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by its Board of Directors and, except for obtaining the Company
Stockholder Approval as contemplated by Section 1.5 hereof and as required by
the DGCL, no other corporate action on the part of the Company is necessary to
authorize the execution and delivery by the Company of this Agreement and the
consummation by it of the transactions contemplated hereby.  This Agreement has
been duly executed and delivered by the Company and, assuming due and valid
authorization, execution and delivery hereof by the other parties thereto,
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except that such enforceability (i)
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to the enforcement of creditors’ rights generally and (ii)
is subject to general principles of equity.
 
(b)           The Board of Directors of the Company has approved and taken all
corporate action required to be taken by the Board of Directors for the
consummation by the Company of the transactions contemplated by this Agreement.
 
3.4           Consents and Approvals; No Violations
 
(a)           Except for (i) the consents and approvals set forth in Section
3.4(a) of the Company Disclosure Schedule, (ii) the filing of the Certificate of
Merger with the Secretary of State pursuant to the DGCL, (iii) applicable
requirements under the Securities Act of 1933, as amended (the “Securities Act”)
and Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (iv)
the Company Stockholder Approval, no consents or approvals of, or filings,
declarations or registrations with, any federal, state or local court,
administrative or regulatory agency or commission or other governmental
authority or instrumentality, domestic or foreign (each a “Governmental
Entity”), are necessary for the consummation by the Company of the transactions
contemplated hereby.
 

 
 
- 8 -

--------------------------------------------------------------------------------

 

(b)           Except as set forth in Section 3.4(b) of the Company Disclosure
Schedule, neither the execution and delivery of this Agreement by the Company
nor the consummation by the Company of the transactions contemplated hereby, nor
compliance by the Company with any of the terms or provisions hereof, will (i)
conflict with or violate any provision of the Company Charter or Company Bylaws
or any of the similar organizational documents of any of its subsidiaries or
(ii) assuming that the authorizations, consents and approvals referred to in
Section 3.4(a) and the authorization hereof by the Company’s stockholders are
duly obtained in accordance with the DGCL, (x) violate any statute, code,
ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to the Company or any of its subsidiaries or any of their respective
properties or assets, or (y) violate, conflict with, result in the loss of any
material benefit under, constitute a default (or an event that, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any Lien upon any of the
respective properties or assets of the Company or any of its subsidiaries under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any of its subsidiaries is a party, or by
which they or any of their respective properties or assets may be bound or
affected.
 
3.5           SEC Reports and Financial Statements
 
Since December 31, 2005, the Company has filed or furnished all reports required
to be filed or furnished by it with the SEC pursuant to the Securities Act and
the Exchange Act, as such documents have been amended since the date of their
filing (collectively, the “Company SEC Documents”). The Company SEC Documents,
as of their respective filing dates, or if amended, as of the date of the last
such amendment, did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The audited consolidated financial statements and
unaudited consolidated interim financial statements of the Company included in
the Company SEC Documents fairly present in all material respects the
consolidated financial position of the Company and its consolidated
Subsidiaries, as at the respective dates thereof, and the consolidated results
of their operations and their consolidated cash flows for the respective periods
indicated (subject, in the case of the unaudited statements, to normal year-end
audit adjustments and other adjustments described therein, including in the
notes thereto) in conformity with GAAP (except, in the case of the unaudited
statements, as permitted by the SEC) applied on a consistent basis during the
periods involved (except as may be indicated therein or in the notes thereto).
 
3.6           Absence of Certain Changes
 
Since December 31, 2008, neither the Company nor any of its subsidiaries has, to
the Company’s knowledge, incurred any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) required, if known, to be
reflected or reserved against on a consolidated balance sheet of the Company
prepared in accordance with GAAP except (i) as and to the extent set forth on
the audited balance sheet of the Company and its subsidiaries as of December 31,
2008 (including the notes thereto) included in the Company SEC Documents, (ii)
as incurred in connection with the transactions contemplated by this Agreement,
(iii) as incurred after December 31, 2008 in the ordinary course of business and
consistent with past practice, or (iv) as described in Section 3.6 of the
Company Disclosure Schedule.   If, at any time prior to the Effective Time, the
Company shall obtain
 

 
 
- 9 -

--------------------------------------------------------------------------------

 

knowledge of any material facts that would require supplementing or amending any
of the foregoing documents in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or to comply
with applicable laws, such amendment or supplement shall, if required by law, be
promptly disseminated to the stockholders of the Company with a copy of such
information immediately provided to Parent.
 
3.7           No Undisclosed Liabilities
 
Except as set forth in Schedule 3.7 of the company Disclosure Schedule, and for
liabilities and obligations (a) incurred in the ordinary course of business
since December 31, 2008, (b) disclosed in the Company SEC Documents, or (c)
incurred in connection with the transactions contemplated by this Agreement,
since December 31, 2008, neither the Company nor any of its Subsidiaries has
incurred any material liabilities or obligations that would be required to be
reflected or reserved against in a consolidated balance sheet of the Company and
its consolidated Subsidiaries prepared in accordance with GAAP, other than those
that would not have, individually or in the aggregate, a Company Material
Adverse Effect.
 
3.8           Internal Controls and Procedures
 
The Company has established and maintains disclosure controls and procedures and
internal control over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act. The Company’s disclosure
controls and procedures are reasonably designed to ensure that all material
information required to be disclosed by the Company in the reports that it files
or furnishes under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
and that all such material information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications required pursuant to Section 906 of
the Sarbanes-Oxley Act of 2002. The Company’s management has conducted an
evaluation of the effectiveness of the Company’s internal control over financial
reporting in compliance with the requirements of temporary SEC rules for the
year ended December 31, 2008, and such evaluation concluded that such controls
were effective and the Company’s management has issued a report concluding that
the Company maintained effective internal control over financial reporting as of
December 31, 2008.  Except as disclosed in Section 3.8 of the Company Disclosure
Schedule, the Company is unaware  of any “significant deficiencies,” as defined
by the Public Company Accounting Oversight Board, in the structure or
application of its internal control over financial reporting.
 
3.9           Legal Proceedings
 
(a)           Except as set forth in Section 3.9(a) of the Company Disclosure
Schedule, there is no action, suit or proceeding, claim, arbitration or
investigation pending or, to the Company’s knowledge, threatened against the
Company or any of its subsidiaries, and neither the Company nor any or its
subsidiaries is a party to any action, suit or proceeding, arbitration or
investigation.
 
(b)           There is no material injunction, order, judgment, decree or
regulatory restriction imposed upon the Company, any of its subsidiaries or the
assets of the Company or any of its subsidiaries.
 

 
 
- 10 -

--------------------------------------------------------------------------------

 

3.10           Compliance with Applicable Law
 
Except as disclosed in Section 3.10 of the Company Disclosure Schedule, the
Company and each of its subsidiaries hold all material licenses, franchises,
permits and authorizations necessary for the lawful conduct of their respective
businesses as presently conducted and are in compliance with the terms thereof,
except where the failure to hold such license, franchise, permit or
authorization or such noncompliance could not, individually or when aggregated
with all other such failures or noncompliance, reasonably be expected to have a
Company Material Adverse Effect, and neither the Company nor any of its
subsidiaries knows of, or has received notice of, any material violations of any
applicable law, statute, order, rule, regulation, policy and/or guideline of any
Governmental Entity relating to the Company or any of its subsidiaries, which,
individually or in the aggregate, could reasonably be expected to have a Company
Material Adverse Effect.
 
3.11           Company Information
 
The information relating to the Company and its subsidiaries to be provided by
or on behalf of the Company for inclusion in the Proxy Statement, or in any
other document filed with any Governmental Entity or provided to the Company’s
stockholders in connection herewith, at the respective times filed with such
Governmental Entity and first published, sent or given to stockholders of the
Company and, in addition, in the case of the Proxy Statement, at the date it or
any amendment or supplement is mailed to holders of the shares of Company Common
Stock, at the time of the Special Meeting and at the Effective Time, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading (except that no representation is made by the
Company to such portions thereof that contain information supplied by or on
behalf of Parent or Merger Sub for inclusion therein).  The Proxy Statement will
comply as to form in all material respects with the of applicable requirements
of the Exchange Act.
 
3.12           Employee Matters
 
(a)           Section 3.12(a) of the Company Disclosure Schedule contains a full
and complete copy or description of each employment, severance, bonus,
change-in-control, profit sharing, compensation, termination, stock option,
stock appreciation right, restricted stock, phantom stock, performance unit,
pension, retirement, deferred compensation, welfare or other employee benefit
agreement, trust fund or other arrangement and any union, guild or collective
bargaining agreement maintained or contributed to or required to be contributed
to by the Company or any of its ERISA Affiliates (as defined below), for the
benefit or welfare of any director, officer, employee or former employee of the
Company or any of its ERISA Affiliates (such plans and arrangements being
collectively the “Company Benefit Plans”).  Each of the Company Benefit Plans is
in material compliance with all applicable laws including the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and the Code.  The
Internal Revenue Service has determined that the form of each Company Benefit
Plan that is intended to be a qualified plan under Section 401(a) of the Code
complies with such section and the Company is aware of no event occurring after
the date of such determination that would adversely affect such
determination.  The liabilities accrued under each such plan are reflected on
the latest balance sheet of the Company included in the Recent Public Reports in
accordance with GAAP applied on a consistent basis.  No condition exists that is
reasonably likely to subject the Company or any of its subsidiaries to any
direct or indirect liability under Title IV of ERISA or to a civil penalty under
Section 502(j) of ERISA or liability under Section 4069 of ERISA or
 

 
 
- 11 -

--------------------------------------------------------------------------------

 

4975, 4976, or 4980B of the Code or other liability with respect to the Company
Benefit Plans that is not reflected on such balance sheet or that is reasonably
likely to result in any loss of a federal tax deduction under Section 280G of
the Code.  There are no pending or to the Company’s knowledge, threatened,
claims (other than routine claims for benefits or immaterial claims) by, on
behalf of or against any of the Company Benefit Plans or any trusts related
thereto.  “ERISA Affiliate” means, with respect to any person, any trade or
business, whether or not incorporated, that together with such person would be
deemed a “single employer” within the meaning of Section 4001(a)(15) of the
ERISA.
 
(b)           Neither the Company nor any of its subsidiaries is a party to, or
bound by, any collective bargaining agreement or other contract or understanding
with a labor union or labor organization.  There is no (i) unfair labor
practice, labor dispute or labor arbitration proceeding pending, (ii) to the
knowledge of the Company, any activity or proceeding by a labor union or
representative thereof to organize any employees of the Company or any of its
subsidiaries or (iii) lockout, strike, slowdown, work stoppage or, to the
knowledge of the Company, threat thereof by or with respect to such employees.
 
(c)           The consummation of the transactions contemplated by this
Agreement shall not result in any contractual or legal obligation on the part of
the Company or any of its subsidiaries to make any severance, sale award,
“golden or tin parachute,” change of control or other payment to any of their
respective directors, officers, or employees, or any other persons, except as
listed and quantified in Section 3.12(a) of the Company Disclosure Schedule.
 
3.13           Environmental Matters
 
Except as set forth in Section 3.13 of the Company’s Disclosure Schedule, there
are no legal, administrative, arbitral or other proceedings, claims, actions,
causes of action, required environmental remediation activities or, to the
knowledge of the Company, governmental investigations of any nature seeking to
impose, or that reasonably could be expected to result in the imposition, on the
Company or any of its subsidiaries of any material liability or obligations
arising under common law standards relating to environmental protection, human
health or safety, or under any local, state, federal, national or supernational
environmental statute, regulation or ordinance, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(collectively, “Environmental Laws”), pending or, to the knowledge of the
Company, threatened, against the Company or any of its subsidiaries.  Each of
the Company and its subsidiaries is in substantial compliance with all
applicable Environmental Laws and has obtained and is in compliance with all
permits with respect thereto necessary for the conduct of its business. To the
knowledge of the Company, during or prior to the period of (i) its or any of its
subsidiaries’ ownership or operation of any of their respective current
properties, (ii) its or any of its subsidiaries’ participation in the management
of any property, or (iii) its or any of its subsidiaries’ holding of a security
interest or other interest in any property, there was no release or threatened
release of hazardous, toxic, radioactive or dangerous materials or other
materials regulated under Environmental Laws in, on, under or affecting any such
property or operations.  Neither the Company nor any of its subsidiaries is
subject to any agreement, order, judgment, decree, letter or memorandum by or
with any court, governmental authority, regulatory agency or third party
imposing any material liability or obligations pursuant to or under any
Environmental Law that would have or could reasonably be expected to have a
Company Material Adverse Effect.
 

 
 
- 12 -

--------------------------------------------------------------------------------

 

3.14           Takeover Statutes
 
The Company has taken action such that no restrictive provision of any
“moratorium,” “control share,” “fair price,” “business combination,” “interested
stockholder” or other similar anti-takeover statute or regulation (including,
without limitation, Section 203 of the DGCL) or restrictive provision of any
applicable anti-takeover provision in the governing documents of the Company is,
or at the Effective Time will be, applicable to the Company, Parent, Merger Sub,
the shares of Company Common Stock (including shares of Company Common Stock
acquired in the Merger), the Merger or any other transaction contemplated by
this Agreement.  The Company is not a party to any stockholder rights agreement
or otherwise subject to a stockholder rights plan or similar arrangement.
 
3.15           Properties
 
Except as disclosed in Section 3.15 of the Company Disclosure Schedule, each of
the Company and its subsidiaries (i) has good and indefeasible title to all the
properties and assets reflected on the latest audited balance sheet included in
the SEC Documents as being owned by the Company or one of its subsidiaries or
acquired after the date thereof which are, individually or in the aggregate,
material to the Company’s business on a consolidated basis (except properties
sold or otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of (A) all Liens except (1) statutory liens securing
payments not yet due and (2) such imperfections or irregularities of title or
other Liens (other than real property mortgages or deeds of trust) as do not
materially affect the use of the properties or assets subject thereto or
affected thereby or otherwise materially impair business operations at such
properties, and (B) all real property mortgages and deeds of trust except such
secured indebtedness as is properly reflected in the latest audited balance
sheet included in the SEC Documents, and (ii) is the lessee of all leasehold
estates reflected in the latest audited financial statements included in the SEC
Documents or acquired after the date thereof that are material to its business
on a consolidated basis and is in possession of the properties purported to be
leased thereunder, and each such lease is valid without material default
thereunder by the lessee or, to the knowledge of the Company, the lessor.
 
3.16           Tax Returns and Tax Payments
 
Except as disclosed in Section 3.16 of the Company Disclosure Schedule, (a) the
Company and its subsidiaries have timely filed, or obtained extensions for
filing and then time timely filed, (or, as to subsidiaries, the Company has
filed on behalf of such subsidiaries) all Tax Returns (as defined below)
required to be filed by it, (b) the Company and its subsidiaries have paid (or,
as to subsidiaries, the Company has paid on behalf of such subsidiaries) all
Taxes (as defined below) shown to be due on such Tax Returns or has provided
(or, as to subsidiaries, the Company has made provision on behalf of such
subsidiaries) in its most recent financial statements contained in the Company
SEC Documents,  in accordance with GAAP, an adequate reserve for all Taxes
payable by the Company and its subsidiaries for all taxable periods through the
date of such financial statements, for any Taxes that have not been paid,
whether or not shown as being due on any Tax Returns, (c) neither the Company
nor any of its subsidiaries has granted any request that remains in effect for
waivers of the time to assess any Taxes, (d) no claim for unpaid Taxes has been
asserted against the Company or any of its subsidiaries in writing by a Tax
authority that, if resolved in a manner unfavorable to the Company or any of its
subsidiaries, as the case may be, could reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (e) there
are no Liens for Taxes upon the assets of the Company or any subsidiary, except
for Liens for Taxes not yet due and payable or for Taxes that are being disputed
in good faith by appropriate proceedings and with respect to which adequate
reserves have been taken, (f) no audit of any Tax
 

 
 
- 13 -

--------------------------------------------------------------------------------

 

Return of the Company or any of its subsidiaries is being conducted by a Tax
authority, (g) none of the Company or any of its subsidiaries has made an
election under Section 341(f) of the Code, and (h) neither the Company nor any
of its subsidiaries has any liability for Taxes of any person (other than the
Company and its subsidiaries) under Treasury Regulation Section 1.1502-6 (or any
comparable provision of state, local or foreign law).  As used herein, “Taxes”
shall mean all taxes of any kind, including, without limitation, those on or
measured by or referred to as income, gross receipts, sales, use, ad valorem,
franchise, profits, license, value added, property or windfall profits taxes,
customs, duties or similar fees, assessments or charges of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any governmental authority, domestic or foreign.  As used
herein, “Tax Return” shall mean any return, report or statement required to be
filed with any governmental authority with respect to Taxes.
 
3.17           Intellectual Property
 
Except as set forth in Section 3.17 of the Company’s Disclosure Schedule, the
Company or its subsidiaries own, or are licensed or otherwise possess legally
enforceable rights to use all material patents, trademarks, trade names, service
marks, copyrights and any applications therefor, technology, know-how, trade
secrets, computer software programs or applications, domain names and tangible
or intangible proprietary information or materials that are used in the
respective businesses of the Company and its subsidiaries as currently
conducted.  All patents, registered trademarks and service marks and registered
copyrights held by the Company or its subsidiaries are subsisting and in force.
 
3.18           Identified Agreements
 
Other than contracts or agreements between the Company and its subsidiaries or
between subsidiaries of the Company, Section 3.18 of the Company Disclosure
Schedule lists each of the contracts and agreements to which the Company or any
of its subsidiaries is a party as of the date hereof, that are (a) material
contracts or agreements between the Company and any of its affiliates, (b)
contracts or arrangements between the Company or any of its subsidiaries, on the
one hand, and any executive officer or director of the Company or any of its
affiliates or associates (as defined in the Securities Exchange Act of 1934, as
amended), on the other hand, (c) stockholder, voting trust or similar contracts
or agreements relating to the voting of Company Common Stock or other equity
interests of the Company or any of its subsidiaries, and (d) otherwise material
to the Company and its subsidiaries, taken as a whole.
 
3.19           Insurance
 
To the knowledge of the Company, all insurance policies of any kind or nature
owned by or issued to the Company or any of its subsidiaries, including, without
limitation, policies for fire, life, theft, product liability, public liability,
property damage, other casualty, workers’ compensation, employee health and
welfare, title, property and liability, with respect to the Company’s business
or assets and properties are in full force and effect and are of a nature and
provide such coverage as is customarily carried by companies engaged in business
similar to the Company’s business.
 
3.20           Board Recommendation
 
The Board of Directors of the Company, at a meeting duly called and held, has
(A) unanimously approved this Agreement (including all terms and conditions set
forth herein) and the transactions contemplated hereby, including the Merger,
(B) determined that the Merger is advisable and that the terms of the Merger are
fair to, and in the
 

 
 
- 14 -

--------------------------------------------------------------------------------

 

best interests of, the Company’s stockholders, and (C) subject to Section 5.2,
resolved to recommend that the Company’s stockholders approve and adopt this
Agreement and the Merger.
 
3.21           Opinion of Financial Advisor
 
The Financial Advisor has delivered to the Company’s Board of Directors its
opinion (in writing or to be confirmed in writing) to the effect that, as of the
date hereof and based upon and subject to the factors and assumptions set forth
therein, $2.75 per Share in cash to be received by the holders of the Shares
pursuant to the Merger is fair to such holders from a financial point of view.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF
 
PARENT AND MERGER SUB
 
Parent and Merger Sub jointly and severally represent and warrant to the Company
as follows:
 
4.1           Corporate Organization
 
Each of Parent and Merger Sub is a corporation duly organized, validly existing
and in good standing under the laws of its respective jurisdiction of
incorporation and has the requisite corporate power and authority to own or
lease all of its properties and assets and to carry on its business as it is now
being conducted.
 
4.2           Authority
 
Each of Parent and Merger Sub has all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance by Parent and
Merger Sub of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized and approved by their Boards of
Directors and by Parent as the sole stockholder of Merger Sub and no other
corporate action on the part of Parent or Merger Sub is necessary to authorize
the execution and delivery by Parent and Merger Sub of this Agreement and the
consummation by them of the transactions contemplated hereby.  This Agreement
has been duly executed and delivered by Parent and Merger Sub, and, assuming due
and valid authorization, execution and delivery hereof by the Company, is a
valid and binding obligation of each of Parent and Merger Sub, enforceable
against each of them in accordance with its terms, except that such
enforceability may be limited by (a) bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally or (b) general principles of equity.
 
4.3           Consents and Approvals; No Violation
 
(a)           Except for (i) the filing of the Certificate of Merger with the
Secretary of State pursuant to the DGCL, and (ii) applicable requirements under
the Exchange Act, no consents or approvals of, or filings, declarations or
registrations with, any Governmental Entity are necessary for the consummation
by Parent and Merger Sub of the transactions contemplated hereby.
 
(b)           Neither the execution and delivery of this Agreement by Parent or
Merger Sub, nor the consummation by Parent or Merger Sub of the transactions
contemplated hereby,
 

 
 
- 15 -

--------------------------------------------------------------------------------

 

nor compliance by Parent or Merger Sub with any of the terms or provisions
hereof, will (i) conflict with or violate any provision of the Articles of
Incorporation or Bylaws of Parent or the Certificate of Incorporation or Bylaws
of Merger Sub or (ii) assuming that the authorizations, consents and approvals
referred to in Section 4.3(a) are obtained (A) violate any statute, code,
ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to Parent, Merger Sub or any of their respective properties or
assets, or (B) violate, conflict with, result in the loss of any material
benefit under, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of
or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the properties or
assets of Parent or Merger Sub under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement
or other instrument or obligation to which Parent or Merger Sub is a party, or
by which they or any of their respective properties or assets may be bound or
affected.
 
4.4           Broker’s Fees
 
Neither Parent nor Merger Sub nor any of their respective officers or directors
on behalf of Parent or Merger Sub has employed any financial advisor, broker or
finder in a manner that would result in any liability of the Company for any
broker’s fees, commissions or finder’s fees in connection with any of the
transactions contemplated hereby or that would result in any reduction of the
consideration payable to the stockholders of the Company.
 
4.5           Merger Sub’s Operation
 
Merger Sub was formed solely for the purpose of engaging in the transactions
contemplated hereby and has not engaged in any business activities or conducted
any operations other than in connection with the transactions contemplated
hereby.
 
4.6           Parent or Merger Sub Information
 
The information relating to Parent and its subsidiaries, including Merger Sub,
to be provided by or on behalf of Parent or Merger Sub to be contained in the
Proxy Statement, or in any other document filed with any Governmental Entity in
connection herewith, at the respective time filed with such Governmental Entity
and, in addition, in the case of the Proxy Statement, at the date it or any
amendment or supplement is mailed to holders of the Shares, at the time of the
Special Meeting and at the Effective Time, will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading.
 
4.7           Merger Consideration
 
Parent and Merger Sub collectively have and will have at the Effective Time
sufficient funds to pay the Merger Consideration in cash for all outstanding
shares of Company Common Stock converted into cash pursuant to the Merger, to
perform Parent’s and Merger Sub’s obligations under this Agreement and to pay
all fees and expenses related to the transactions contemplated by this Agreement
payable by them.
 
4.8           Stock Ownership
 
As of the date hereof, neither Parent nor any of its subsidiaries beneficially
owns any shares of Company Common Stock.
 

 
 
- 16 -

--------------------------------------------------------------------------------

 

ARTICLE V
 
COVENANTS
 
5.1           Conduct of Businesses Prior to the Effective Time
 
Except as expressly contemplated or permitted by this Agreement, or as required
by applicable law, rule or regulation, during the period from the date of this
Agreement to the Effective Time, unless Parent otherwise agrees in writing, the
Company shall, and shall cause its subsidiaries to, in all material respects,
conduct its business in the usual, regular and ordinary course consistent with
past practice and use all reasonable efforts to maintain and preserve intact its
business organization and the good will of those having business relationships
with it and retain the services of its present officers and key
employees.  Without limiting the generality of the foregoing, and except as set
forth in Section 5.1 of the Company Disclosure Schedule, as expressly
contemplated or permitted by this Agreement, or as required by applicable law,
rule or regulation, during the period from the date of this Agreement to the
Effective Time, the Company shall not, and shall not permit any of its
subsidiaries to, without the prior written consent of Parent in each instance:
 
(a)           (i) issue, sell, grant, dispose of, pledge or otherwise encumber,
or authorize or propose the issuance, sale, disposition or pledge or other
encumbrance of (A) any additional shares of its capital stock or any securities
or rights convertible into, exchangeable for, or evidencing the right to
subscribe for any shares of its capital stock, or any rights, warrants, option,
calls, commitments or any other agreements of any character to purchase or
acquire any shares of its capital stock or any securities or rights convertible
into, exchangeable for, or evidencing the right to subscribe for, any shares of
capital stock of the Company or any of its subsidiaries, or (B) any other
securities in respect of, in lieu of, or in substitution for, any shares of
capital stock or options of the Company or any of its subsidiaries outstanding
on the date hereof, other than the issuance of shares of Company Common Stock
pursuant to the exercise of Company Stock Options outstanding as of the date
hereof; (ii) accelerate the vesting of any Company Stock Options; (iii) redeem,
purchase or otherwise acquire, or propose to redeem, purchase or otherwise
acquire, any of the outstanding shares of capital stock of the Company or any of
its subsidiaries; or (iv) split, combine, subdivide or reclassify any shares of
its capital stock or declare, set aside for payment or pay any dividend, or make
any other actual, constructive or deemed distribution, in respect of any shares
of its capital stock or otherwise make any payments to its stockholders in their
capacity as such;
 
(b)           other than in the ordinary course of business consistent with past
practice, incur any indebtedness for borrowed money or guarantee any such
indebtedness or make any loans, advances or capital contributions to, or
investments in, any other person other than the Company or its direct or
indirect wholly owned subsidiaries;
 
(c)           sell, transfer, mortgage, encumber or otherwise dispose of any of
its properties or assets with a minimum value in excess of $100,000 to any
individual, corporation or other entity other than a direct or indirect wholly
owned subsidiary of the Company, or cancel, release or assign to any such person
any indebtedness in excess of $100,000 or any claims related thereto, in each
case that is material to the Company and its subsidiaries, taken as a
 

 
 
- 17 -

--------------------------------------------------------------------------------

 

whole, except (i) in the ordinary course of business consistent with past
practice, or (ii) pursuant to contracts or agreements in force at the date of
this Agreement;
 
(d)           increase its inventory as computed on a GAAP basis, but excluding
finished goods inventory being serviced under the Floor Plan Servicing Agreement
dated June 2, 2009, between the Company and Triad Financial Services, Inc., by
more than $500,000 over the amount stated on the Company's condensed
consolidated balance sheet (unaudited) as of March 28, 2009;
 
(e)           increase its accounts receivable, net of allowance for losses, by
more than $500,000 over the amount stated on the Company's condensed
consolidated balance sheet (unaudited) as of March 28, 2009;
 
(f)           employ or engage any employee, agent or consultant at a general
manager or officer level of responsibility;
 
(g)           other than in the ordinary course of business consistent with past
practice, make any acquisition or investment having a value in excess of
$100,000 in a business either by purchase of stock or securities, merger or
consolidation, contributions to capital, loans, advances, property transfers, or
purchases of any property or assets in excess of $100,000 of any other
individual, corporation or other entity other than a direct or indirect wholly
owned subsidiary of the Company;
 
(h)           settle or compromise for $50,000 or more any claim (including
arbitration) or litigation, or related series of claims or actions;
 
(i)           increase in any manner the compensation of any of its directors,
officers or employees or enter into, establish, amend or terminate any Company
Benefit Plans, for or in respect of, any stockholder, officer, director, other
employee, agent, consultant or affiliate other than (i) as required pursuant to
the terms of agreements in effect on the date of this Agreement, and (ii)
increases in salaries, wages and benefits of employees who are not directors or
executive officers of the Company made in the ordinary course of business and in
a manner consistent with past practice;
 
(j)           amend its charter, bylaws, or similar organizational documents;
 
(k)           waive or fail to enforce any provision of any confidentiality or
standstill agreement to which it is a party; or
 
(l)           make any commitment to take any of the actions prohibited by this
Section 5.1.
 
5.2           No Solicitation
 
(a)           The Company shall immediately cease any discussions or
negotiations with any parties that may be ongoing with respect to a Takeover
Proposal (as hereinafter defined) and shall seek to have returned to the Company
any confidential information that has been provided in any such discussions or
negotiations.  From the date hereof, the Company shall
 

 
 
- 18 -

--------------------------------------------------------------------------------

 

not, nor shall it permit any of its subsidiaries to, nor shall it authorize or
permit any of its officers, directors or employees or any affiliate, investment
banker, financial advisor, attorney, accountant or other representative retained
by it or any of its subsidiaries to, directly or indirectly, (i) solicit,
initiate or knowingly encourage (including by way of furnishing information that
has not been previously publicly disseminated), or take any other action
designed to facilitate, any inquiries or the making of any proposal that
constitutes, or may reasonably be expected to lead to, any Takeover Proposal or
(ii) participate in any discussions or negotiations regarding any Takeover
Proposal; provided, however, that if, following the receipt of an unsolicited
bona fide Takeover Proposal, the Board of Directors of the Company determines
that such Takeover Proposal is a Superior Proposal, the Company may, in response
to such Takeover Proposal and subject to compliance with Section 5.2(c), (A)
request information from the party making such Takeover Proposal for the sole
purpose of the Board of Directors of the Company informing itself about the
Takeover Proposal that has been made and the party that made it, (B) furnish
information with respect to the Company to the party making such Takeover
Proposal pursuant to a customary confidentiality agreement, provided that (1)
such confidentiality agreement contains terms not less favorable to the Company
than the confidentiality agreement, dated May 4, 2009, between the Company and
Parent, and (2) the Company advises Parent of all such nonpublic information
delivered to such person concurrently with its delivery to the requesting party,
and (C) participate in negotiations with such party regarding such Takeover
Proposal.
 
(b)           Nothing contained in this Agreement shall prevent the Company or
the Company’s Board of Directors from complying with Rule 14d-9 and Rule 14e-2
under the Exchange Act with respect to an Takeover Proposal, provided that such
Rules will in no way eliminate or modify the effect that any action pursuant to
such Rules would otherwise have under this Agreement.
 
(c)           In addition to the obligations of the Company set forth in
subsection (a) of this Section 5.2, the Company shall promptly (within two
business days) advise Parent orally and in writing of any Takeover Proposal, the
material terms and conditions of such Takeover Proposal and the identity of the
person making such Takeover Proposal and shall keep Parent appraised of all
significant developments that could reasonably be expected to culminate in the
Board of Directors of the Company withdrawing, modifying or amending its
recommendation of this Agreement, the Merger and the transactions contemplated
by this Agreement, or in exercising any of its other rights under Sections
5.2(a).
 
(d)           Nothing contained in this Section 5.2 or Section 5.3 shall
prohibit the Company from making any disclosure to the Company’s stockholders.
 
(e)           For purposes of this Agreement:
 
(i)           “Takeover Proposal” means any inquiry, proposal or offer from any
person (other than Parent and its subsidiaries, affiliates, and representatives)
relating to any direct or indirect acquisition or purchase of 15% or more of the
assets of the Company or any of its subsidiaries or 15% or more of any class of
equity securities of the Company or any of its subsidiaries, any tender offer or
exchange offer that if consummated would result in any person beneficially
owning 15% or more of any class of equity securities of the Company or any of
its
 

 
 
- 19 -

--------------------------------------------------------------------------------

 

subsidiaries, or any merger, consolidation, share exchange, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving the Company or any of its subsidiaries, other than the transactions
contemplated by this Agreement.
 
(ii)           “Superior Proposal” means a bona fide written Takeover Proposal
which the Company’s Board of Directors concludes in good faith to be more
favorable from a financial point of view to its stockholders than the Merger and
the other transactions contemplated hereby (1) after receiving the advice of its
financial advisors, (2) after taking into account the likelihood of consummation
of the proposed transaction on the terms set forth therein (as compared to, and
with due regard for, the terms herein) and (3) after taking into account all
legal (with the advice of outside counsel), financial (including the financing
terms of any such proposal), regulatory (including the advice of outside counsel
regarding the potential for regulatory approval of any such proposal) and other
aspects of such proposal and any other relevant factors permitted under
applicable law.
 
5.3           Publicity
 
The initial press release with respect to the execution of this Agreement shall
be a joint press release reasonably acceptable to Parent and the
Company.  Thereafter, so long as this Agreement is in effect, none of the
Company, Parent or Merger Sub, nor any of their respective affiliates shall
issue or cause the publication of any press release or other announcement with
respect to the Merger, this Agreement or the other transactions contemplated
hereby without the prior consultation of the other parties, except as may be
required by law or by any listing agreement with a national securities exchange
as determined in the good faith judgment of the party wanting to make such
release.
 
5.4           Notification of Certain Matters
 
The Company shall give prompt notice to Parent if any of the following occur
after the date of this Agreement: (i) receipt of any notice or other
communication in writing from any person alleging that the consent or approval
of such third party is or may be required in connection with the transactions
contemplated by this Agreement; (ii) receipt of any notice or other
communication from any Governmental Entity (or any securities market) in
connection with the transactions contemplated by this Agreement; or (iii) the
occurrence of an event that could or could be reasonably likely in the future to
(A) have a Company Material Adverse Effect or prevent or delay the consummation
of the Merger or (B) cause any condition to the Merger to be unsatisfied;
provided, however, that the delivery of any notice pursuant to this Section 5.4
shall not limit or otherwise affect the remedies of Parent and Merger Sub
available hereunder.
 
5.5           Access to Information
 
(a)           Upon reasonable notice and subject to applicable laws relating to
the exchange of information, the Company shall, and shall cause each of its
subsidiaries to, afford to the Representatives (as defined in Section 5.5(c)) of
the Parent, during normal business hours during the period prior to the
Effective Time, reasonable access to all its properties, books, contracts,
commitments and records, and to its officers, employees, accountants, counsel
and other representatives and, during such period, the Company shall, and shall
cause its subsidiaries to, make available to Parent (i) a copy of each report
and other document made available to its stockholders during such period and
(ii) all other information concerning its business, properties and personnel as
such other party may reasonably request; provided, however, that such access
 

 
 
- 20 -

--------------------------------------------------------------------------------

 

shall be reasonably related to the transactions contemplated hereby and shall
not interfere unnecessarily with normal operations of the Company and shall not
include or be construed to include access to any information of the Company or
its subsidiaries which would directly or indirectly waive the attorney-client
privilege.
 
(b)           No investigation by any of the parties or their respective
representatives shall affect the representations, warranties, covenants or
agreements of any other party set forth herein.
 
(c)           The information provided pursuant to Section 5.5(a) shall be used
solely for the purpose of the transactions contemplated hereby, and unless and
until the Merger is consummated, such information shall be kept confidential by
Parent and Merger Sub, except that the information provided pursuant to Section
5.5(a) or portions thereof may be disclosed to those of Parent’s and Merger
Sub’s or their affiliates’ directors, officers, employees, agents and advisors
(collectively, the “Representatives”) who (i) need to know such information for
the purpose of the transactions contemplated hereby, (ii) shall be advised by
Parent or Merger Sub, as the case may be, of this provision, and (iii) agree to
hold the information provided pursuant to Section 5.5(a) as
confidential.  Parent and Merger Sub jointly agree to be responsible for any
breach of this Section 5.5 by any of their Representatives.  If this Agreement
is terminated, Parent shall, and shall cause Merger Sub and each of their
Representatives to, return or destroy (and certify destruction of) all
information provided pursuant to Section 5.5(a).
 
5.6           Further Assurances
 
(a)           Subject to the terms and conditions of this Agreement, each of
Parent and the Company shall, and shall cause its subsidiaries to, use all
reasonable efforts (i) to take, or cause to be taken, all actions necessary,
proper or advisable to comply promptly with all legal requirements that may be
imposed on such party or its subsidiaries with respect to the Merger and,
subject to the conditions set forth in Article VI hereof, to consummate the
transactions contemplated by this Agreement, including, without limitation, the
Merger, as promptly as practicable and (ii) to obtain (and to cooperate with the
other party to obtain) any consent, authorization, order or approval of, or any
exemption by, any Governmental Entity and any other third party that is required
to be obtained by the Company or Parent or any of their respective subsidiaries
in connection with the Merger and the other transactions contemplated by this
Agreement, and to comply with the terms and conditions of any such consent,
authorization, order or approval.
 
(b)           Subject to the terms and conditions of this Agreement, each of
Parent and the Company shall use all reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective, as soon as practicable after the
date of this Agreement, the transactions contemplated hereby, including, without
limitation, using all reasonable efforts to lift or rescind any injunction or
restraining order or other order adversely affecting the ability of the parties
to consummate the transactions contemplated hereby and using all reasonable
efforts to defend any litigation seeking to enjoin, prevent or delay the
consummation of the transactions contemplated hereby or seeking material
damages.
 

 
 
- 21 -

--------------------------------------------------------------------------------

 

(c)           Notwithstanding subsections (a) and (b) of this section or any
other provision of this Agreement to the contrary, in no event shall Parent or
Merger Sub be required to agree to (i) any prohibition of or limitation on the
ownership or operation by Parent, Merger Sub, the Company or any of their
respective subsidiaries or affiliates of any portion of their respective
businesses or assets, (ii) divest, hold separate or otherwise dispose of any
portion of its or their respective businesses or assets, (iii) any limitation on
the ability of Parent, Merger Sub, the Company or any of their respective
subsidiaries, as the case may be, to acquire or hold, or exercise full rights of
ownership of, the Company Common Stock and any capital stock of any subsidiary
of the Company, or (iv) any other limitation on Parent’s, Merger Sub’s, the
Company’s or any of their respective subsidiaries’ ability to effectively
control their respective businesses or operations.
 
5.7           Indemnification
 
(a)           From and after the Effective Time, Parent shall, and shall cause
the Surviving Corporation to, indemnify, defend and hold harmless each person
who is now, or has been at any time prior to the date of this Agreement or who
becomes such prior to the Effective Time, an officer or director of the Company
or any of its subsidiaries (the “Indemnified Parties”) against (i) any and all
losses, claims, damages, costs, expenses, fines, liabilities or judgments or
amounts that are paid in settlement with the approval of the indemnifying party
(which approval shall not be unreasonably withheld) of or in connection with any
claim, action, suit, proceeding or investigation based in whole or in part on or
arising in whole or in part out of the fact that such person is or was a
director or officer of the Company or any of its subsidiaries whether pertaining
to any action or omission existing or occurring at or prior to the Effective
Time and whether asserted or claimed prior to, or at or after, the Effective
Time (“Indemnified Liabilities”), and (ii) all Indemnified Liabilities based in
whole or in part on, or arising in whole or in part out of, or pertaining to
this Agreement or the transactions contemplated hereby; provided, however, that,
in the case of Merger Sub and the Surviving Corporation such indemnification
shall only be to the fullest extent a corporation is permitted under the DGCL,
as applicable, to indemnify its own directors and officers, and in the case of
Parent, such indemnification shall not be limited by the DGCL but such
indemnification shall not be applicable to any claims made against the
Indemnified Parties (A) if a judgment or other final adjudication established
that their acts or omissions were committed in bad faith or were the result of
active and deliberate dishonesty and were material to the cause of action so
deliberated or (B) arising out of, based upon or attributable to the gaining in
fact of any financial profit or other advantage to which they were not legally
entitled.  Parent, Merger Sub, and the Surviving Corporation, as the case may
be, will pay all expenses of each Indemnified Party in advance of the final
disposition of any such action or proceeding to the fullest extent permitted by
law upon receipt of any undertaking contemplated by Section 145(e) of the
DGCL.  Without limiting the foregoing, in the event any such claim, action,
suit, proceeding or investigation is brought against any Indemnified Party
(whether arising before or after the Effective Time), (i) the Indemnified
Parties may retain counsel satisfactory to them and Parent and Merger Sub, (ii)
Parent shall, or shall cause the Surviving Corporation to, pay all reasonable
fees and expenses of such counsel for the Indemnified Parties promptly as
statements therefor are received, and (iii) Parent shall, and shall cause the
Surviving Corporation to, use all reasonable efforts to assist in the vigorous
defense of any such matter, provided that none of Parent, Merger Sub or the
Surviving Corporation shall be liable for any settlement of any claim effected
without its written consent,
 

 
 
- 22 -

--------------------------------------------------------------------------------

 

which consent, however, shall not be unreasonably withheld.  Any Indemnified
Party wishing to claim indemnification under this Section 5.7, upon learning of
any such claim, action, suit, proceeding or investigation, shall notify Parent,
Merger Sub or the Surviving Corporation (but the failure to so notify an
indemnifying party shall not relieve it from any liability that it may have
under this Section 5.7 except to the extent such failure materially prejudices
such party), and shall deliver to Merger Sub and the Surviving Corporation the
undertaking contemplated by Section 145(e) of the DGCL.  The Indemnified Parties
as a group may retain only one law firm to represent them with respect to each
such matter unless there is, under applicable standards of professional conduct,
a conflict on any significant issue between the positions of any two or more
Indemnified Parties.
 
(b)           Successors.  In the event Parent or any of its successors or
assigns (i) consolidates with or merges into any other person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or (ii) transfers all or substantially all of its properties and assets
to any person, then and in either such case, proper provisions shall be made so
that the continuing or surviving entity or transferee, as appropriate, shall
assume the obligations set forth in this Section 5.7.
 
(c)           Survival of Indemnification.  To the fullest extent not prohibited
by law, from and after the Effective Time, all rights to indemnification as of
the date hereof in favor of the directors, officers and fiduciaries of the
Company and its subsidiaries with respect to their activities as such prior to
the Effective Time, as provided in their respective certificates of
incorporation and bylaws or comparable documents in effect on the date hereof,
shall survive the Merger and shall continue in full force and effect for a
period of not less than six years from the Effective Time, provided that in the
event any claim or claims are asserted or made within such six-year period, all
such rights to indemnification in respect of such claim or claims shall continue
until the final disposition thereof.
 
5.8           Employee Benefit Plans
 
For purposes of all employee benefit plans (as defined in Section 3(3) of ERISA)
and other employment agreements, arrangements and policies of Parent under which
an employee’s benefits or eligibility to participate depends, in whole or in
part, on length of service, credit will be given to current employees of the
Company and its subsidiaries for service with the Company or any of its
subsidiaries prior to the Effective Time, provided that such crediting of
service does not result in duplication of benefits.  Parent shall, and shall
cause the Surviving Corporation to, honor in accordance with their terms all
employee benefit plans (as defined in Section 3(3) of ERISA) and the other
Company Benefit Plans; provided, however, that Parent or the Surviving
Corporation may amend, modify or terminate any individual Company Benefit Plan
in accordance with its terms and applicable law (including obtaining the consent
of the other parties to and beneficiaries of such Company Benefit Plan to the
extent required thereunder); provided, further, that, for a period of one year,
no such amendment, modification or termination shall result in compensation and
benefits to the employees or former employees of the Company and its
subsidiaries (the “Company Employees”) that are less favorable, in the
aggregate, than the compensation and benefits that are provided to the Company
Employees immediately prior to the Effective Time.  Notwithstanding the
foregoing or anything else in this Agreement to the contrary, the Surviving
Corporation and its subsidiaries shall not, after the Effective Time, provide
(i) retiree medical health insurance benefits except as may be required by law,
or (ii) any form of equity-based compensation,
 

 
 
- 23 -

--------------------------------------------------------------------------------

 

including, without limitation, options to purchase shares of capital stock in
the Company or any of its subsidiaries.  Nothing in this Section and nothing
else in this Agreement shall constitute any right of continued employment of, or
to confer any such right upon, any Company Employee after the Effective Time.
 
5.9           Additional Agreements
 
In case at any time after the Effective Time any further action is necessary or
desirable to carry out the purposes of this Agreement or to vest the Surviving
Corporation with full title to all properties, assets, rights, approvals,
immunities and franchises of any of the parties to the Merger, the proper
officers and directors of each party to this Agreement and their respective
subsidiaries shall take all such necessary action as may be reasonably requested
by, and at the sole expense of, Parent.
 
ARTICLE VI
 
CONDITIONS TO THE MERGER
 
6.1           Conditions to Each Party’s Obligation To Effect the Merger
 
The respective obligation of each party to effect the Merger shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions:
 
(a)           Stockholder Approval.  This Agreement shall have been duly
approved and adopted by the requisite vote of the holders of Company Common
Stock.
 
(b)           Statutes and Injunctions.  No statute, rule, regulation, judgment,
order or injunction shall have been promulgated, entered, enforced, enacted or
issued or be applicable to the Merger by any Governmental Entity that prohibits,
restrains, or makes illegal the consummation of the Merger.
 
(c)           Governmental Consents.  All governmental consents, orders,
approvals and waiting periods required for the consummation of the Merger and
the other transactions contemplated hereby shall have been obtained and shall be
in effect, or, with respect to waiting periods, shall have expired or been
terminated, at the Effective Time.
 
6.2           Conditions to Obligations of Parent and Merger Sub to Effect the
Merger
 
The obligations of Parent and Merger Sub to effect the Merger are subject to the
satisfaction on or prior to the Closing Date of the following conditions (which
may be waived in whole or in part by Parent):
 
(a)           The representations and warranties of the Company set forth in
this Agreement that are qualified by materiality shall be true and correct in
all respects, and the representations and warranties of the Company set forth in
this Agreement that are not so qualified shall be true and correct in all
material respects, in each case, as of the date of this Agreement and as of the
Closing Date as though made on or as of such date (or, in the case of
representations and warranties that address matters only as of a particular
date, as of such date), and Parent and Merger Sub shall have received a
certificate to such effect signed on behalf of the Company by its chief
executive officer and chief financial officer.
 

 
 
- 24 -

--------------------------------------------------------------------------------

 

(b)           The Company shall have performed or complied with, as applicable,
all material obligations, agreements and covenants required by this Agreement to
be performed or complied with by it (including without limitation the Company
not having entered into any definitive agreement or any agreement in principle
with any person with respect to a Takeover Proposal or similar business
combination with the Company in violation of Section 5.2 and receipt of the
consents and approvals set forth in Section 3.4(a) of the Company Disclosure
Schedule), and Parent and Merger Sub shall have received a certificate to such
effect signed on behalf of the Company by its chief executive officer and chief
financial officer.
 
(c)           No statute, rule, regulation, judgment, order or injunction shall
have been promulgated, entered, enforced, enacted, issued or applicable to the
Merger by any Governmental Entity that (1) prohibits, or imposes any material
limitations on, Parent’s ownership or operation of any portion of its or its
subsidiaries’ businesses or assets, or Parent’s, Merger Sub’s or the Company’s
ownership or operation of any portion of the Company’s and its subsidiaries’
businesses and assets, or (2) imposes material limitations on the ability of
Parent effectively to exercise full rights of ownership of the shares of the
Surviving Corporation, and no action or proceeding by any Governmental Entity
shall be pending that seeks any of the results described in clauses (1) and (2).
 
6.3           Conditions to Obligations of the Company to Effect the Merger
 
The obligation of the Company to effect the Merger is subject to the
satisfaction on or prior to the Closing Date of the following conditions (which
may be waived in whole or in part by the Company):
 
(a)           The representations and warranties of Parent and Merger Sub set
forth in this Agreement that are qualified by materiality shall be true and
correct in all respects, and the representations and warranties of Parent and
Merger Sub set forth in this Agreement that are not so qualified shall be true
and correct in all material respects, in each case, as of the date of this
Agreement and as of the Closing Date as though made on or as of such date (or,
in the case of representations and warranties that address matters only as of a
particular date, as of such date), and the Company shall have received a
certificate to such effect signed on behalf of Parent by an officer of Parent.
 
(b)           Parent and Merger Sub shall have performed or complied with, as
applicable, all material obligations, agreements and covenants required by this
Agreement to be performed or complied with by each of them, and the Company
shall have received a certificate to such effect signed on behalf of Parent by
an officer of Parent.
 
(c)           CMH Manufacturing, Inc. shall have executed the Guaranty Agreement
attached hereto as Exhibit A.
 
6.4           Frustration of Closing Conditions
 
None of Parent, Merger Sub or the Company may rely on the failure of any
condition to its obligation to consummate the Merger set forth in Sections 6.1,
6.2, or 6.3, as the case may be, to be satisfied if such failure was caused by
such party’s failure (subject, in the case of Parent and Merger Sub, to Section
5.6(c)) to use its reasonable efforts to consummate the Merger and the other
transactions contemplated by this Agreement.
 

 
 
- 25 -

--------------------------------------------------------------------------------

 

ARTICLE VII
 
TERMINATION
 
7.1           Termination
 
Anything herein or elsewhere to the contrary notwithstanding, this Agreement may
be terminated and the Merger contemplated herein may be abandoned at any time
prior to the Effective Time, whether before or after stockholder approval
thereof:
 
(a)           By the mutual consent of the Parent and the Company.
 
(b)           By either of the Company or Parent:
 
(i)           if any Governmental Entity shall have issued an order, decree or
ruling or taken any other action in each case permanently restraining, enjoining
or otherwise prohibiting the transactions contemplated by this Agreement and
such order, decree, ruling or other action shall have become final and
non-appealable (any such order, decree, ruling or other action, a “Final
Order”); provided that the party seeking to terminate this Agreement shall have
used all reasonable efforts (subject, in the case of Parent and Merger Sub, to
Section 5.6(c)) to challenge such order, decree, ruling or other action; or
 
(ii)           if the Effective Time shall not have occurred on or before
December 1, 2009, provided, that, a party may not terminate the Agreement
pursuant to this Section 7.1(b)(ii) if its failure to perform any of its
obligations under this Agreement results in the failure of the Effective Time to
occur by such time;
 
(c)           By the Company:
 
(i)           if the required approval of the stockholders of the Company shall
not have been obtained by reason of the failure to obtain the required vote upon
a vote held at a duly held meeting of stockholders or at any adjournment
thereof;
 
(ii)           if concurrently it enters into a definitive agreement providing
for a Superior Proposal entered into in accordance with Section 5.2, provided
that prior thereto or simultaneously therewith the Company has paid the
Termination Fee to Parent in accordance with Section 7.3; or
 
(iii)           if the representations and warranties of Parent or Merger Sub
set forth in this Agreement that are qualified by materiality shall not be true
and correct in any respect, or if the representations and warranties of Parent
and Merger Sub set forth in this Agreement that are not so qualified shall not
be true and correct in all material respects, in each case as of the date of
this Agreement and as of the Closing Date as if made on such date (or, in the
case of representations and warranties that address matters only as of a
particular date, as of such date), or either Parent or Merger Sub shall have
breached or failed in any material respect to perform or comply with any
material obligation, agreement or covenant required by this Agreement to be
performed or complied with by it, which inaccuracy or breach cannot be cured or
has not been cured within fifteen (15) business days after the Company gives
written notice of such inaccuracy or breach to Parent.
 

 
 
- 26 -

--------------------------------------------------------------------------------

 

(d)           By Parent:
 
(i)           if the required approval of the stockholders of the Company shall
not have been obtained by reason of the failure to obtain the required vote upon
a vote held at a duly held meeting  of stockholders or at any adjournment
thereof;
 
(ii)           if the Board of Directors of the Company or any committee thereof
shall have withdrawn or modified, or proposed publicly to withdraw or modify, in
a manner adverse to Parent its approval or recommendation of this Agreement, the
Merger and the other transactions contemplated hereby, or failed to reconfirm
its recommendation within three (3) business days after a written request to do
so, or approved or recommended, or proposed publicly to approve or recommend,
any Takeover Proposal, or the Board of Directors of the Company or any committee
thereof shall have resolved to take any of the foregoing actions; or
 
(iii)           if the representations and warranties of the Company set forth
in this Agreement that are qualified by materiality shall not be true and
correct in any respect, or if the representations and warranties of the Company
set forth in this Agreement that are not so qualified shall not be true and
correct in all material respects, in each case as of the date of this Agreement
and as of the Closing Date as if made on such date (or, in the case of
representations and warranties that address matters only as of a particular
date, as of such date), or the Company shall have breached or failed in any
material respect to perform or comply with any material obligation, agreement or
covenant required by this Agreement to be performed or complied with by it,
which inaccuracy or breach cannot be cured or has not been cured within fifteen
(15) business days after Parent gives written notice of such inaccuracy or
breach to the Company.
 
7.2           Effect of Termination
 
In the event of the termination of this Agreement as provided in Section 7.1,
written notice thereof shall forthwith be given to the other party or parties
specifying the provision hereof pursuant to which such termination is made, and
this Agreement (other than Sections 5.5(b), 5.5(c), 7.2, 7.3, 8.4, 8.6, 8.7, 8.8
and 8.9 hereof) shall forthwith become null and void, and there shall be no
liability on the part of the Parent or the Company, except as provided in
Section 7.3; provided, however, that nothing in this Section shall relieve any
party from liability for any breach (occurring prior to any such termination) of
any of the representations, warranties, covenants, or agreements set forth in
this Agreement.
 
7.3           Termination Fee; Expenses
 
Except as provided in this Section 7.3, all fees and expenses incurred by the
parties hereto shall be borne solely by the party that has incurred such fees
and expenses.  In the event that (i) a Takeover Proposal shall have been made
known to the Company or shall have been made directly to its stockholders
generally or any person shall have publicly announced an intention (whether or
not conditional) to make a Takeover Proposal and thereafter this Agreement is
terminated either (a) pursuant to Sections 7.1(b)(ii), 7.1(c)(i), or 7.1(d)(i)
or (b) pursuant to Section 7.1(b)(i), but only if, in the case of this clause
(b), the applicable Final Order is based on the existence of such Takeover
Proposal (whether or not modified after it was first made), and such Takeover
Proposal (whether or not modified after it was first made) is consummated within
one (1) year of such termination or (ii) this Agreement is terminated by Parent
pursuant to Section 7.1(d)(ii), or is terminated by the Company pursuant to
Section 7.1(c)(ii), then the Company shall pay to Parent on the date of such
termination, or in the case of subclause (i) upon such consummation, a
termination fee equal to three percent (3%) of
 

 
 
- 27 -

--------------------------------------------------------------------------------

 

the Merger Consideration (the “Termination Fee”), payable by wire transfer of
same day funds.  The Company acknowledges that the agreements contained in this
Section 7.3 are an integral part of the transactions contemplated by this
Agreement and that, without these agreements, Parent and Merger Sub would not
enter into this Agreement.  The fee arrangement contemplated hereby shall be
paid pursuant to this Section 7.3 regardless of any alleged breach by Parent of
its obligations hereunder, provided, that no payment made by the Company
pursuant to this Section 7.3 shall operate or be construed as a waiver by the
Company of any breach of this Agreement by Parent or Merger Sub or of any rights
of the Company in respect thereof.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1           Amendment and Modification
 
Subject to applicable law, this Agreement may be amended, modified and
supplemented in any and all respects, whether before or after any vote of the
stockholders of the Company contemplated hereby, by written agreement of the
parties hereto at any time prior to the Closing Date with respect to any of the
terms contained herein; provided, however, that no amendment, modification or
supplement of this Agreement shall be made following the approval of this
Agreement by the stockholders unless, to the extent required, approved by the
stockholders.
 
8.2           Extension; Waiver
 
At any time prior to the Effective Time, the parties may (a) extend the time for
the performance of any of the obligations or other acts of the other parties,
(b) waive any inaccuracies in the representations and warranties contained in
this Agreement or in any document delivered pursuant to this Agreement or (c)
subject to the proviso of Section 8.1, waive compliance with any of the
agreements or conditions contained in this Agreement.  Any agreement on the part
of a party to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such party.  The failure of any
party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.
 
8.3           Nonsurvival of Representations and Warranties
 
None of the representations and warranties in this Agreement or in any schedule,
instrument or other document delivered pursuant to this Agreement shall survive
the Effective Time.
 
8.4           Notices
 
All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, telecopied (which is confirmed) or sent by
an overnight courier service, such as Federal Express, to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
 

 
 
- 28 -

--------------------------------------------------------------------------------

 

(a)           if to Parent or Merger Sub, to:
 
Southern Energy Company, Inc.
144 Corporate Way
Addison, Alabama 35540
Attention: Dan E. Batchelor, Executive Vice President
and General Counsel
Telephone No.: (205) 823-4211


with a copy to:
 
Cabaniss, Johnston, Gardner, Dumas & O'Neal LLP
Suite 700
2001 Park Place North
Birmingham, AL 35203
Attention:  Carolyn L. Duncan
Telephone No.: (205) 716-5255


(b)           if to the Company, to:
 
Cavalier Homes, Inc.
32 Wilson Boulevard 100
Addison, Alabama 35540
Attention: John Lowe, General Counsel
Telephone No.: (256) 747-9800


with a copy to:
 
Bradley Arant Boult Cummings LLP
One Federal Place, 1819 5th Avenue North
Birmingham, AL  35203
Attention: Paul S. Ware
Telephone No.: (205) 521-8000




8.5           Counterparts
 
This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when two or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.
 
8.6           Entire Agreement; Third Party Beneficiaries
 
This Agreement (including the Exhibits hereto and the documents and the
instruments referred to herein): (a) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof, and (b) except as
provided in Section 5.7, is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.  Section 5.7 is intended
for the benefit of, and shall be enforceable by, the Indemnified Parties.
 

 
 
- 29 -

--------------------------------------------------------------------------------

 

8.7           Severability
 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, so
long as the economic and legal substance of the transactions contemplated
hereby, taken as a whole, are not affected in a manner materially adverse to any
party hereto.
 
8.8           Governing Law
 
This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware without giving effect to the principles of conflicts of
law thereof or of any other jurisdiction.
 
8.9           Assignment
 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties, except that
Merger Sub may assign, in its sole discretion, any or all of its rights,
interests and obligations hereunder to Parent or to any direct or indirect
wholly owned subsidiary of Parent.  Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.
 
8.10           Headings; Interpretation
 
The descriptive headings used herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.  “Include,” “includes,” and “including” shall
be deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import.  “Knowledge” and “known” means
the actual knowledge after reasonable inquiry of the executive officers of the
Company or Parent, as the case may be.
 
8.11           Enforcement
 
The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court of the State of Delaware or of the United States located
in the State of Delaware in the event any dispute arises out of this Agreement
or any of the transactions contemplated by this Agreement, and each party will
not attempt to deny or defeat personal jurisdiction or venue in any such court
by motion or other request for leave from any such court.
 
IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be signed by their respective officers thereunto duly authorized as
of the date first written above.
 

 
Southern Energy Homes, Inc.
 
 
By: 
/s/ Keith O. Holdbrooks
   
Name:  Keith O. Holdbrooks
Title:  President




 
 
- 30 -

--------------------------------------------------------------------------------

 




 
T Merger Sub, Inc.
 
 
By: 
/s/ Keith O. Holdbrooks
   
Name:  Keith O. Holdbrooks
Title:  President
         
Cavalier Homes, Inc.
 
 
By: 
/s/ Bobby Tesney
   
Name:  Bobby Tesney
Title:  President and Chief Executive Officer




 
 
- 31 -

--------------------------------------------------------------------------------

 
